DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election 
01.	Responding to the 4/29/2021 "Restriction Requirement," the 5/21/2021 "Response" elected, without traverse, GROUP I (claims 6-20) and Species B (FIG. 5) for prosecution on the merits. 
The Response identified claims 6-14 as being directed to the elected invention. 
Accordingly, claims 1-5 and 15-20 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 4/29/2021 Restriction Requirement was made Final.
The 1/6/2022 Response presents new claim 21, which appeared directed to the embodiment described with respect to FIG. 5 (the elected Species) because FIG. 5 is the only figure including a curve in a cross-section (top view). New claim 21 therefore is examined on the merits.
The 4/29/2021 Restriction Requirement and its Finality are proper, and they are therefore maintained.
Status of the Application
02.	This Office Communication responds to Applicants' 5/29/2022 [hereinafter "5/29"] Response replying to the 3/31/2022 Office Action. 
This Office Communication applies to the claims, the specification, and the drawings as filed on 5/29/2022, 5/29/2022, and 12/4/2019 and 3/31/2022, respectively. 
Objections to the Claims
03.	Claim 6-14 and 22 are objected to under 37 CFR § 1.75(d)(1) for lacking clear support and antecedent basis in the description. See M.P.E.P. § 608.01(o).
A Response overcoming the rejection, infra, under 35 U.S.C. § 112(a) of claims 6-14 and 22 obviates: 
(1) this objection under 37 CFR § 1.75(d)(1) to claims 6-14 and 22 as "terms and phrases … in the[se] claims [do not] find clear support or antecedent basis in the description;" and 
(2) the rejection under 35 U.S.C. § 102 (a)(1), infra, of claims 6-14 and 22 as anticipated by CN-112820821 to WU, et al. [hereinafter "Wu"] because claims 6-14 and 22 do not have the benefit of the effective filing date of Wu; note that PGPub US 2021/0151664 of a U.S. patent application for inventors Wu et al. [hereinafter Wu-1] is presented as English translation of Wu.
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced" (underlined herein for emphasis; see 35 U.S.C. § 132(a)). See, M.P.E.P. § 608.01(o). Alternatively, Applicants may amend claims 6-14 and 21 so these claims find clear support or antecedent basis in the detailed description so that the meaning of the terms in these claims may be ascertainable by reference to the description. 
The originally filed detailed description of the elected embodiment of the invention provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"two straight sides opposite to each other; and two curved sides opposite to each other, wherein each of the curved sides connects the two straight sides and concaved inwardly," as now is recited in independent claim 6, and claims depending therefrom; and 
b.	"wherein a top view of the MTJ further comprises: at least one sharp corner between one of the straight side and one of the curved side, wherein the at least one sharp corner is less than 90 degrees," as is now recited in new claim 22. 
FIG. 5 does not show "two straight sides opposite to each other; and two curved sides opposite to each other, wherein each of the curved sides connects the two straight sides and concaved inwardly," as now is recited in independent claim 6, and claims depending therefrom, because it is unclear how parallel, equal length, straight sides (which is what FIG. 5 shows) would show "two straight sides opposite each other," as claims 6-14 and 22 recite. 
Nor does FIG. 5 show "wherein a top view of the MTJ further comprises: at least one sharp corner between one of the straight side and one of the curved side, wherein the at least one sharp corner is less than 90 degrees," as is now recited in new claim 22, because it is unclear how four sharp corner (which is what FIG. 5 shows) would show a at least one (which is one) sharp corner as claim 22 recites. 
Accordingly, "the terms and phrases used in [claim 21 do not] find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." And claim 21, therefore, is objected to for failing to comply with 37 CFR § 1.75(d)(1).
Applicants may amend the detailed description (without "introduc[ing] new matter into the disclosure of the invention;" see 35 U.S.C. § 132(a)) to provide clear support or antecedent basis in the specification, ensuring certainty in construing claims 6-14 and 22. Alternatively, Applicants may amend claims 6-14 and 22 so the claims find clear support or antecedent basis in the detailed description so that the meaning of the terms in the claims is ascertainable by reference to the description. 
A response NOT meeting the requirements of 37 CFR §§ 1.111(b) and (c) may be found Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Drawings
04.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure described with respect to FIG. 5 and adequately identified in the specification, or be canceled from the claims: 
a.	"an inter-metal dielectric (IMD) layer on the substrate and around the MTJ," as claims 7-14 recite.
Contrary to the conclusory statement in the 5/29/2022 Response, neither the original drawings nor the "REPLACEMENT" drawings show the IMD (18) being around the MTJ. 
To avoid abandoning this Application, Applicants must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicants of the required correction if the changes are not acceptable. 
A response NOT meeting the requirements of 37 CFR §§ 1.111(b) and (c) will be found Non-Responsive. 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
35 U.S.C. § 112 Rejections of the Claims 
05.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
06.	Claims 6-14 and 22 are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
A Response overcoming this rejection under 35 U.S.C. § 112(a) of claims 6-14 and 22 obviates: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to claims 6-14 and 22 as "terms and phrases … in the[se] claims [do not] find clear support or antecedent basis in the description;" and 
(2) the rejection under 35 U.S.C. § 102 (a)(1), infra, of claims 6-14 and 22 as anticipated by CN-112820821 to WU, et al. [hereinafter "Wu"] because claims 6-14 and 22 do not have the benefit of the effective filing date of Wu; note that PGPub US 2021/0151664 of a U.S. patent application for inventors Wu et al. [hereinafter Wu-1] is presented as English translation of Wu.
The disclosure of the elected embodiment of the as filed invention fails to contain the following subject matter: 
a.	"two straight sides opposite to each other; and two curved sides opposite to each other, wherein each of the curved sides connects the two straight sides and concaved inwardly," as now is recited in independent claim 6, and claims depending therefrom; and 
b.	"wherein a top view of the MTJ further comprises: at least one sharp corner between one of the straight side and one of the curved side, wherein the at least one sharp corner is less than 90 degrees," as is now recited in new claim 22, 
in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the invention of claims 6-14 and 22.
The 5/29/2022 Response [hereinafter "5/29 Response"] not only amends the claim(s) to recite feature(s) lacking written description in the as filed specification, it also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 3/31/2022 "Office Action." 
"A simple statement such as 'Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ___ in the application as filed'" meets the PTO's burden of showing "the prima facie standard for a lack of written description rejection [of a claim]" if the following three prongs are met: 
"[(1) the rejected claim a] new or amended claim[; (2)] the support for the limitation is not apparent[; and (3) A]pplicant[s have] not pointed out where the limitation is supported."
See, Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 U.S.P.Q.2d 1373 1376 (Fed. Cir. 2007) ("hold[ing] that [then M.P.E.P. ]§ 2163.04(I)(B) as written [to be] a lawful formulation of the prima facie standard for a lack of written description rejection").
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
According to ICU Medical (see ICU Medical, 90 USPQ2d, at 1077), therefore, "[t]o satisfy the written description requirement":
(1) "[A]pplicant[s] must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that Applicants were] in possession of the invention[;]'" and, 
(2) although "[s]uch description need not recite the claimed invention in haec verba[, such description] must do more than merely disclose that which would render the claimed invention obvious."
To provide written description support by being anticipatory, a disclosure "ha[s] to show the claimed invention arranged or combined in the same way as recited in the claim." Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008) (bolded herein for emphasis; the Federal Circuit overturning a District Court's finding of anticipation). "[U]nless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed …" See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." The court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760; bolded herein for emphasis.
According to the ICU Medical and Net MoneyIN precedents, therefore, a new or amended claim would have written description support in an as filed application if the as filed application: 
(1) actually or inherently discloses the individual features of the new or amended claim, and 
(2) discloses the individual features as arranged or combined in the same way as recited in the new or amended claim. 
The 5/29 Response amends independent claim 6 (and therefore claims depending therefrom) to now recite "two straight sides opposite to each other; and two curved sides opposite to each other, wherein each of the curved sides connects the two straight sides and concaved inwardly." And presents new claim 22, depending from claim 6 and further reciting "wherein a top view of the MTJ further comprises: at least one sharp corner between one of the straight side and one of the curved side, wherein the at least one sharp corner is less than 90 degrees." 
The first prong, therefore, is satisfied. 
With respect to claim 6 (and claims depending therefrom), moreover, "the support for the [above quoted] limitation is not apparent" in the disclosure of the as filed application. Nor, with respect to claim 22, is "the support for the [above quoted] limitation … apparent" in the disclosure of the as filed application.
Specifically, nowhere in the as filed disclosure (and certainly not in the elected embodiment of FIG. 5) is there a disclosure of two "straight side opposite each other," which has a scope including unequal and non-parallel straight sides and also has a scope wherein the curved sides have different curvatures. 
Rather, at broadest, FIG. 5 discloses a cross-sectional shape that has four sides (disclosed as "quadrilateral"), consisting of two equal and parallel straight sides opposite each other, wherein the corresponding end points of the two parallel straight sides have virtual straight lines that are parallel to each other, and wherein the angle between every intersecting actual straight side and a virtual straight line is ninety degrees, and consisting of two concave, curved-in sides between, and contacting, corresponding endpoints of the two actual sides, wherein the curved sides have the same curvature, wherein all internal angles are disclosed (or shown, or both) as being less than 90.
The second prong, therefore, is also satisfied. 
The 5/29/2022 Response, moreover, "has not [persuasively] pointed out where the" as filed application provides written description support for the above quoted recitations, which have scopes including unequal straight sides that are opposite each other but are required neither to be equal nor to be parallel, and can have curved sides with unequal radii of curvature, and internal angles wherein at least one can be more than 90 degrees. And this demonstrates that the as filed application also neither actually nor inherently teaches the above quoted features, as claims 6 (and its dependent claims) and 14 recite. 
It is noted that inherency requires "necessarily" being so, not just being obvious to modify to be so. See, for example, In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993); see, also, M.P.E.P. §2112.
Accordingly, the scope of the now pending claims, as explained supra, therefore neither actually nor inherently has support in the as filed disclosure of the invention.
The third prong, therefore, is also satisfied. 
According to patent law precedents (see, e.g., ICU and Hyatt, cited above), therefore, the as filed specification fails to provide written description support for the above quoted features as now claims 6 (and its dependent claims) and 22 recite. And claims 6-14 and 22, therefore, are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Benefit of Earlier Filing Date of CN-112820821 Application Is Denied
07.	The following is a quotation of relevant section(s) of 35 U.S.C. § 119: 
(a) An application for patent for an invention filed in this country by any person who has, or whose legal representatives or assigns have, previously regularly filed an application for a patent for the same invention in a foreign country which affords similar privileges in the case of applications filed in the United States or to citizens of the United States, or in a WTO member country, shall have the same effect as the same application would have if filed in this country on the date on which the application for patent for the same invention was first filed in such foreign country, if the application in this country is filed within 12 months from the earliest date on which such foreign application was filed. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application in this country within the 12-month period was unintentional.
08.	Claims 6-14 and 22 do NOT have the benefit of the earlier filing date of Foreign Patent Application, CN-112820821. 
Claims 6-14 and 22 lack written description support in CN-112820821. See, supra, 35 U.S.C. § 112(a) rejection of claims 6-14 and 22. 
Accordingly, 6-14 and 22 do NOT have the benefit of the earlier filing date of Foreign Patent Application, CN-112820821. 
Statutory Bases of the Prior Art Rejections 
09.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
10.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
11.	Claims 6-14 and 22 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by CN-112820821 to WU, et al. [hereinafter "Wu"]. PGPub US 2021/0151664 of a U.S. patent application for inventors Wu et al. [hereinafter Wu-1] is presented as English translation of Wu.
A Response overcoming the rejection under 35 U.S.C. § 112(a), supra, of claims 6-14 and 22 (because the specification lacks written description support for the noted features, supra) obviates: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to claims 6-14 and 22 because terms and phrases used in these claims do not find clear support or antecedent basis in the as filed description of the invention; and 
(2) this rejection under 35 U.S.C. § 102 (a)(1).
Now pending, amended claims 6-14 and new claim 22 recite scopes that are generic to that disclosed by Wu, in which these claims lack written description support. See, supra, 112(a) rejection of now pending, amended and new claims 6-14 and 22, respectively. 
Because now pending, amended claims 6-14 and new claim 22 lack written description support in Wu, these claims have effective priority date only as of the date they were introduced, which is 5/29/2022 (see, for example, M.P.E.P. § 2152.01 (B)). 
The effective priority date of now pending, amended claims 6-14 and new claim 22 is more than a year after the date Wu was published in a manner publicly available. Wu therefore is NOT subject to any exception under 35 U.S.C. § 102. See, for example, Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); and see Zenon Environmental Inc. v. U.S. Filter Corp., 85 USPQ2d 1118 (Fed. Cir. 2007) (publication of parent international patent application describing a species was relied upon as prior art in patent application that claimed genus not finding support in the parent international application). 
Wu describes all of the features recited in now pending, amended claims 6-14 and new claim 22. 
Specifically, FIG. 5 of Wu describes a semiconductor device, comprising: a magnetic tunneling junction (MTJ) on a substrate, wherein a top view of the 5MTJ comprises a cross-sectional shape that has four sides (disclosed as "quadrilateral"), consisting of two equal and parallel straight sides opposite each other, wherein the corresponding end points of the two parallel straight sides have virtual straight lines that are parallel to each other, and wherein the angle between every intersecting actual straight side and a virtual straight line is ninety degrees, and consisting of two concave, curved-in sides between, and contacting, corresponding endpoints of the two actual sides, wherein the curved sides have the same curvature, wherein all internal angles are disclosed (or shown, or both) as being less than 90.
Wu therefore anticipates the claims of this application, which claims lack written description support in Wu.
Response to Arguments
12.	The contention in the 5/29/2022 Response have been fully considered. The contention, however, are not found persuasive, as explained supra with respect to: (1) the objections to the claims and drawing; (2) the details of the 112(a) rejections of the claims; and (3) the art rejection over Wu. 
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
Invitation to Interview Examiner
13.	In view of the repeated 112 rejection(s), Examiner notes the option of having an interview, before responding to the outstanding Office Action, at least to possibly avoid the 112 rejection(s). 
CONCLUSION 
14.	Applicants' amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814